MEMORANDUM **
Conrado Adolfo Sintuj-Vasquez and Lilian Del Carmen Catalan, husband and wife, and natives and citizens of Guatemala, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s decision denying their applications for cancellation of removal. We dismiss the petition for review.
The petitioners’ contention that the agency deprived them of due process by finding that they failed to establish exceptional and extremely unusual hardship does not state a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.